Title: From Thomas Jefferson to Uzal Ogden, 12 February 1800
From: Jefferson, Thomas
To: Ogden, Uzal



Philadelphia Feb. 12. 1800.

Th: Jefferson presents his compliments to the reverend mr Ogden and thanks him for his pamphlet which he has read with great satisfaction. the example which has been set by the great man who was the subject of it, will be of immense value to mankind if the Buonapartes of this world, & those whose object is fame & glory, will but contemplate & truly calculate the difference between that of a Washington & of a Cromwell.
